Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 5/4/2021 which cancels claims 23-27, 29-34 and 36-40, 44-46 and 48-49 has been entered. The following office action is applied to pending claims 1-22, 28, 35, 41-43 and 47.

REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses: 
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3). 
	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
 In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-21 drawn to a method of extracting collagen from a collagen-containing mater comprising incubating the material in an acidic solution, diafiltration of the incubated solution followed by a separation step to remove insoluble matter.

Group II, claims 22 and 28, a kit (composition) comprising the collagen  and a gelling catalyst that is an aqueous solution capable of buffering in a pH range pH 4-9.

Group III, claim 35, drawn to a process of producing a three-dimensional collagen matrix scaffold comprising the steps of: (a) preparing a monomeric collagen spinning solution and spinning the resultant solution from step (i) by using an electro-spinner and volatilizing the organic solvent. 
Group IV, claims 41-42, drawn to an electro-spun collagen scaffold.
Group V, claim 43, drawn to a method of producing a wound healing dressing comprising formulating the collagen scaffold. 
Group VI, claim 47, drawn to a culturing cells in vitro in vivo on the three-dimensional cell culture scaffold. 
Species election 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
           The species are as follows: 
 Claim 12 (Group I) is directed to different species, i.e., different organisms: jellyfish, anemone, echinoderms, limpets, mussels, sea cucumbers, bovine, porcine, rodent, equine or finfish; they differ from one another in cellular structures and genetic and biological properties. 

 Rhizostomas pulmo, Rhopilema esculentum, Rhopilema nomadica, Stomolophus meleagris, Aurelia sp., Nemopilema nomurai; they differ from one another in cellular structures and genetic and biological properties. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

           Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claim 1 is generic.  
         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the collagen which is produced by the method of Group I and which can be used in processes of Groups III and V and which is a component of the product/composition of Group II or IV (it is noted that claim 47 which depends from canceled claim 46, as written, does not  require the “collagen” thereof), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US20030204023 (‘023) (see below).
Claim interpretation:	Claim 28 as written is broadly drawn to a composition (wherein “kit is construed  as “a composition”) the collagen obtainable by the process of claim 1; and a gelling catalyst that is an aqueous solution capable of buffering in the pH range from pH 4 to pH 9, wherein said “gelling catalyst” can be selected from “1 x, 2 x, 3 x, 4 x, 5 x, or 10 x PBS solution” (see p.16, lines 7-8, instant specification) and wherein the collagen-containing matter is selected from (i.e., collage is isolated from) animal including “bovine” (see p.15, lines 4-7, instant specification).
MPEP states that “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps” and that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). In this case, since neither claim 1 nor claim 28 sets forth the structural limitation to the “collagen” (it is noted that the process of claim 1  is drawn to 023) is applicable (see below).
Prior to the effective filing date of the instant application, ‘023 teaches the PBS solution (which reads on instant composition “kit”) comprising the hydrated collagen fiber  which is derived from bovine tendon wherein said collagen has been purified(see [0128], lines 2-4, ‘023). Therefore, the claimed method of claim 1 does not constitute a special technical feature linking all claims; e.g., claim 35 is directed to a process of producing a three-dimensional collagen scaffold, claims 41-42 are directed to an electro-spun collagen scaffold; claim 43 is directed to a method of producing wound healing dressing; and claim 47 is directed to a culturing cells in vitro and in vivo three-dimensional cell culture scaffold (see above groupings), as defined by PCT Rule 13.2 and 37 CFR 1.475(a), as a single contribution over the art, and a holding of lack of unity is therefore proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
           The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims (it is noted that group II is drawn to a process of making engineered transaminase (group I) using the host cell comprising the claimed polynucleotide of group II) will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
June 28, 2021
  
/SCARLETT Y GOON/QAS, Art Unit 1600